Citation Nr: 1508236	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES
 
1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy. 
 
2.  Whether an April 1993 rating decision was clearly and unmistakably erroneous in denying service connection for left leg circulatory and vascular problems.

3.  Entitlement to an effective date prior to October 8, 2010 for a grant of entitlement to service connection for chronic venous insufficiency and vascular compromise. 


REPRESENTATION

Appellant represented by:  Shana M. Dunn, Attorney
 
 


ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from September 1961 to April 1964.  
 
This matter comes before the Board of Veterans' Appeals (Board) from August 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
 
The Veteran originally claimed entitlement to service connection for chronic venous insufficiency and vascular compromise (then characterized as residuals of a broken/crushed left leg with circulation and vascular problems) in September 1992.  His claim was denied in an April 1993 rating decision.  The Veteran did not perfect a timely appeal, or submit new and material evidence within the allotted time.  Hence, the April 1993 rating decision is final.  The Veteran successfully reopened his claim in August 2010.  VA granted service connection for chronic venous insufficiency and vascular compromise in an August 2011 rating decision effective October 8, 2010.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that bilateral lower extremity peripheral neuropathy is related to the Veteran's active service.  
 
2. The rating decision of April 1993, which denied entitlement to service connection for left leg circulatory and vascular problems was adequately supported by and consistent with the law and evidence then of record.  

3.  The Veteran did not file a claim to reopen the issue of entitlement to service connection for chronic venous insufficiency and vascular compromise prior to October 8, 2010.  


CONCLUSIONS OF LAW
 
1.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated in service, it may not be presumed to have been so incurred, and it was not caused and it is not aggravated by a service connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.400 (2014).  
 
2.  An April 1993 rating decision which denied entitlement to service connection for left leg circulatory and vascular problems was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2014). 

3. Entitlement to an effective date prior to October 8, 2010, for a grant of entitlement to service connection for chronic venous insufficiency with vascular compromise is not warranted.   38 U.S.C.A. §§ 1131, 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
Initially, the Board observes that an allegation of clear and unmistakable error and unmistakable error in a prior rating decision is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. §§ 5103 and 5103A (West 2014); and, consequently, the notice and development provisions of the statutes and regulations do not apply in adjudications based on an allegation of clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further discussion regarding the duty to notify and assist is required. 

Second, with respect to the question of entitlement to an effective date prior to October 8, 2010, given that service connection, a rating and an effective date have been assigned for chronic venous insufficiency with vascular compromise no further notice under the Veterans Claims Act of 2000 is required.

Finally, with respect to the claim of entitlement to service connection for lower extremity peripheral neuropathy, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain. The appellant has been provided notice how VA assigns effective dates and disability ratings.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in July 2012.  There is no additional evidence that need be obtained.  

Peripheral Neuropathy
 
Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   
 
For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as peripheral neuropathy are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
 
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  
 
A review of the appellant's service treatment records reveals no complaints or findings related to lower extremity peripheral neuropathy, and there is no competent evidence that the disorder was compensably disabling within one year of the appellant's April 1964 separation from active duty..  

The Veteran claimed entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include secondary to chronic vascular insufficiency, in a May 2012 letter.  The Veteran's VA outpatient treatment records note complaints of radiating bilateral lower extremity pain as early as April 2011.  
 
The Veteran was afforded a VA examination in July 2012.  There, the examiner noted that the appellant reported a history of symptoms due to peripheral neuropathy for the prior ten years.  In August 2011 an electromyographic study revealed that the Veteran had diabetic peripheral neuropathy.  He opined that the disability was not caused by, a result of, or aggravated by the Veteran's service, including his service-connected post-phlebitic syndrome.  The examiner noted that a neurologist opined the condition was related to the Veteran's diabetes.  The examiner further stated that the neuropathy was similar in each leg, and if the service connected phlebitic syndrome were aggravating it, he would expect it to be worse on the corresponding side.  
 
The Veteran received VA outpatient treatment related to his bilateral lower extremity neuropathy, but no other opinions addressing the etiology of the disorder were provided.  
 
The Veteran currently suffers from bilateral lower extremity neuropathy.  The service medical records, however, reveal no in-service injury, there is no evidence of compensably disabling peripheral neuropathy within a year of his separation from active duty, and there is no medical opinion linking the disorder to service or a service connected disorder.  The July 2012 VA examiner clearly opined that the disability was related to the Veteran's nonservice connected diabetes.  The examiner also stated that the disability was neither caused nor aggravated by the Veteran's service-connected left lower extremity chronic venous insufficiency and vascular compromise.  The Veteran has not made any other arguments or presented any competent evidence to the contrary.  As the only etiological opinion is against the claim, there is no continuity of symptomatology, and the benefit sought on appeal must be denied.

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 
Entitlement to an effective date for a grant of service connection for chronic venous insufficiency and vascular compromise prior to October 8, 2010, to include whether an April 1993 rating decision was clearly and unmistakably erroneous in denying entitlement to service connection for left leg circulatory and vascular problems  .  

The effective date for a claim involving new and material evidence (other than service department records) received after final disallowance will be the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).  For reopened claims, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
 
The Veteran argues that an April 1993 rating decision which denied entitlement to service connection for left leg circulatory and vascular problems was clearly and unmistakably erroneous.  In that regard, under 38 C.F.R. §§ 3.104(a) and 3.105(a) taken together, a rating action is final and binding in the absence of clear and unmistakable error.  A decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). Under 38 C.F.R. § 3.105(a), "[P]revious determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error."  
 
The United States Court of Appeals for Veterans Claims has held that in order for there to be a valid claim of clear and unmistakable error, there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied; the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell v. Principi, 10 Vet. App. 310, 313-14 (1992).  The Russell Court further stated that errors that would not have changed the outcome are harmless.  By definition, such errors do not give rise to the need for revising the previous decision.  The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the AOJ or Board decision.  Id. at 313-14. 
 
In determining whether there is clear and unmistakable error, the doctrine of reasonable doubt  is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Id. 
 
The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). "Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably." Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). "It must be remembered that clear and unmistakable error is a very specific and rare kind of error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo and other decisions, the Court held that merely to aver that there was clear and unmistakable error in a rating decision is not sufficient to raise the issue.  Further, the Court has held that simply to claim clear and unmistakable error on the basis that previous adjudications have improperly weighed the evidence can never rise to the stringent definition of clear and unmistakable error. 
 
In the present case, the Veteran has alleged that there was a positive nexus opinion which related his in-service left leg injuries to left leg circulatory and vascular problems, that VA violated the holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991), and that there was evidence of a fracture in service.  
 
At the time of the April 1993 rating decision, the evidence consisted of service treatment records and VA treatment records.  
 
The service treatment records note a motor vehicle accident in March 1962 in which the Veteran was thrown from his car and he injured his left knee.  The Veteran was noted to already have a cast on his left leg and was referred for an orthopedic consult.  The consult is not in the record.  An April 1962 record noted radiating left leg pain.  An October 1963 record noted a bony mass on the left leg below the knee which was present and which the appellant claimed was enlarging over the prior year, since the cast had been shattered in the accident.  This record noted that the Veteran had been wearing the cast for an ankle fracture.  The examiner diagnosed left tibial bony protuberance below the knee.  An X-ray was scheduled, but there is no record of the results.  The Veteran's separation examination in June 1964 noted no left leg injuries.  Clinical evaluation revealed a normal vascular system.
 
VA treatment records note treatment for a left leg for thrombosis as early as 1978.  A record from September 1992 noted post-phlebitic syndrome in the left leg and "study suggests an abnormal entire deep system with history of disease."  Another record the same day stated that venous stasis of the left leg was secondary to a crushing injury.  An October 1992 VA record stated that the Veteran had a history of a crush injury of the left leg while in service.  An April 1993 record stated the Veteran sustained a left leg crush injury with fracture while in service.  
 
The Veteran's original allegation that the April 1993 rating decision was clearly and unmistakably erroneous was based on the argument that the September 1992 records were not mentioned in the subsequent rating decision.  In March 2013 it was alleged that there was clear and unmistakable error in April 1993 because VA non-medical professionals drew their own medical conclusions, in violation of Colvin.  The Veteran included a Board decision finding a clear and unmistakable error in a similar situation.  In April 2013, the Veteran argued that because not all the service treatment records were available, certain facts must be inferred and the appellant's statements should have been given more weight.  Lastly, in September 2014, the Veteran argued that there was evidence of a fracture in service, that he received treatment prior to 1984, and other issues that he had previously raised.  
 
The April 1993 rating decision states that the evidence present at the time included service and VA treatment records.  While the rating officer did not discuss each piece of evidence, there is no indication that competent evidence suggesting a nexus between service and a current disorder was not considered.  The opinions mentioned by the Veteran are notes made in passing during the course of history or diagnosis, not etiological opinions from examinations.  There is no evidence to the source of these histories - whether they are from the Veteran or the record.   While the appellant was not afforded a VA examination in 1993, a breach of the duty to assist is insufficient to establish clear and unmistakable error.  Cook v. Principi, 318 F.3d 334 (Fed.Cir. 2002).

The Veteran's other arguments show only a disagreement with how the facts at the time were weighed or evaluated, an argument which also does not rise to the level of clear and unmistakable error.   Russell.   Under the circumstances, the April 1993 rating decision which denied entitlement to service connection for left leg circulatory and vascular problems was adequately supported by and consistent with the evidence then of record.  It was not clearly and unmistakably erroneous. Accordingly, the appeal is denied.  
 
As the April 1993 rating decision was not clearly and unmistakably erroneous, the earliest an effective date could be is the date of the claim to reopen, since it was later than the diagnosis of chronic venous insufficiency and vascular compromise.  In this regard, in March 2005, the Veteran presented a claim to reopen the issue of entitlement to service connection for left leg problems to include circulatory problems.  That claim was denied in a June 2005 rating decision.  The Veteran was informed of that decision in June 2005, but he did not perfect a timely appeal.  Hence, the June 2005 rating decision is final.  38 U.S.C.A. § 7105.  

In March 2008, the appellant claimed entitlement to service connection for a left knee disorder, but made no reference to a circulatory disorder, a fact that he acknowledged in an April 2008 communication.  Hence, a claim to reopen the issue of entitlement to service connection for left leg circulatory problems was not filed in March 2008.      

A review of the claims file reveals that the appellant claimed entitlement to service connection for a left leg circulatory disorder in documents received on October 8, 2010.  Given the final nature of the April 1993 and the March 2005 rating decisions it follows that the effective date must be the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).  That date is October 8, 2010, the currently assigned effective date.  Accordingly, the claim of entitlement to an earlier effective date is denied. 


ORDER
 
Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.  
 
The April 1993 rating decision was not clearly and unmistakably erroneous.

Entitlement to an effective date prior to October 8, 2010, for a grant of entitlement to service connection for left leg circulatory and vascular problems is denied.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


